Exhibit 10.3
Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU





AVON PRODUCTS, INC.
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


1.    Grant of Restricted Stock Unit Award. Pursuant to the provisions of its
2016 Omnibus Incentive Plan (as amended from time to time, the “Plan”), Avon
Products, Inc. (the “Company”) has awarded you (the “Grantee”) Restricted Stock
Units (the “RSUs”), representing the right to receive in the future shares of
Stock (the “Shares”) as set forth in the Grantee’s grant notification. These
RSUs are subject to the terms and conditions set forth below, as well as those
terms and conditions set forth in the Plan, all of which are hereby incorporated
by this reference. All capitalized terms used in this Restricted Stock Unit
Award Agreement (this “Agreement”) shall have the meaning set forth in the Plan,
unless otherwise defined herein.
2.    Nature of RSUs; Issuance of Shares.
These RSUs represent a right to receive Shares on the Vesting Date (as defined
below) but do not represent a current interest in the Shares. If all the terms
and conditions hereof and of the Plan are met, then the Grantee shall be issued
Shares on the Vesting Date (or earlier as provided in this Agreement). In lieu
of issuance of Shares for all or a portion of the RSUs, the Company reserves the
right to instead make a cash payment to the Grantee equal to the Fair Market
Value of the Shares or for a portion of the RSUs, determined as of the Vesting
Date (or earlier as provided in this Agreement).
The Grantee should be aware that vesting of the RSUs will, to the extent settled
in Shares, result in the ownership of Shares and will require the Grantee to
open and use a U.S. brokerage account. The Grantee will personally be
responsible for any local compliance requirements in relation to all of the
above transactions. These requirements may change from time to time, and the
Company cannot guarantee that the Grantee will be able to receive Shares on the
Vesting Date. Moreover, the Company is not liable for any decrease of value of
the Company’s Shares.
3.    Restrictions on Transfer of RSUs. These RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.
4.    Vesting of RSUs; Voting; Dividends.
(a)    Subject to Section 5, vesting and settlement of the RSUs shall occur on
the date set forth in the Grantee’s grant notification (such date the “Vesting
Date”).
(b)    The Grantee does not have the right to vote any of the Shares or the
right to receive dividends on them prior to the date such Shares are issued to
the Grantee pursuant to the terms hereof. However, unless otherwise determined
by the Committee, the Grantee shall be entitled to “Dividend Equivalent Rights”
so that the Grantee will


1

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


receive a cash payment in respect of the Shares in amounts that would otherwise
be payable as dividends with respect to such number of Shares represented by
unpaid RSUs by March 15th following the year in which such dividends are paid.
5.    Separation from Service.
(a)    Involuntary Separation from Service by the Company Other Than For Cause
(i)   At Any Time, Where Grantee is Not at Retirement or Would Not Attain
Retirement By End of Salary Continuation Period. If: (1) regardless of the date
of the Separation from Service the Grantee incurs an involuntary Separation from
Service by the Company (and, if applicable, by any Subsidiary for whom the
Grantee is employed) other than for Cause; and (2) the Grantee has not attained
Retirement (for all purposes under this Agreement, as such term is defined under
the Plan as of the date hereof) and will not be eligible for Retirement at the
end of the salary continuation period for which the Grantee is eligible under a
severance pay plan of the Company or any Subsidiary or some other agreement
between the Grantee and the Company or any Subsidiary (as if the Grantee made
any available election under such plan or agreement to extend the salary
continuation period by the maximum period available to such Grantee), in either
case as in effect on the date hereof (disregarding any actual election made by
the Grantee under such plan or agreement), then a pro-rata portion of the RSUs
referred to in Section 4(a) above shall become vested and the pro-rata number of
such vested Shares (less any previously vested and issued Shares) shall be
issued to the Grantee within sixty (60) days after such Separation from Service.
The number of Shares that vest shall be determined by multiplying the full
number of Shares subject to the RSU by a fraction, which shall be the number of
complete months of employment from the date of grant (the “Grant Date”) to the
date of the Separation from Service (typically the last day of active
employment), divided by the number of months from the Grant Date to the Vesting
Date.
(ii)   Separation from Service Occurs Prior to January 1 of the Year Following
the Grant Date, Where Grantee Either At Retirement or Will Attain Retirement By
End of Salary Continuation Period. If: (1) the date of the Separation from
Service occurs prior to January 1 of the year following the Grant Date; (2) the
Grantee incurs an involuntary Separation from Service by the Company (and, if
applicable, by any Subsidiary for whom the Grantee is employed) other than for
Cause; and (3) either: (A) the Grantee is eligible for Retirement at the time of
the date of the Separation from Service; or (B) the Grantee will be eligible for
Retirement at the end of the salary continuation period for which the Grantee is
eligible under a severance pay plan of the Company or any Subsidiary or some
other agreement between the Grantee and the Company or any Subsidiary (as if the
Grantee made any available election under such plan or agreement to extend the
salary continuation period by the maximum period available to such Grantee), in
either case as in effect on the date hereof (disregarding any actual election
made by the Grantee under such plan or agreement), then a pro-rata portion of
the RSUs referred to in Section 4(a) above shall become vested and the pro-rata
number of such vested Shares (less any previously vested and issued Shares)
shall be


2

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


issued to the Grantee within sixty (60) days after such Separation from Service.
The number of Shares that vest shall be determined by multiplying the full
number of Shares subject to the RSU by a fraction, which shall be the number of
complete months of employment from the Grant Date to the date of the Separation
from Service (typically the last day of active employment), divided by the
number of months from the Grant Date to the Vesting Date.
(iii)   Separation From Service Occurs on or after January 1 of the Year
Following the Grant Date, Where Grantee Either At Retirement or Will Attain
Retirement By End of Salary Continuation Period. If: (1) the date of the
Separation from Service occurs on or after January 1 of the year following the
Grant Date; (2) the Grantee incurs an involuntary Separation from Service by the
Company (and, if applicable, by any Subsidiary for whom the Grantee is employed)
other than for Cause on or after the January 1 of the year following the Grant
Date; and (3) either (A) the Grantee is eligible for Retirement at the time of
the date of the Separation from Service; or (B) the Grantee will be eligible for
Retirement at the end of the salary continuation period for which the Grantee is
eligible under a severance pay plan of the Company or any Subsidiary or some
other agreement between the Grantee and the Company or any Subsidiary (as if the
Grantee made any available election under such plan or agreement to extend the
salary continuation period by the maximum period available to such Grantee), in
either case as in effect on the date hereof (disregarding any actual election
made by the Grantee under such plan or agreement), then all of the RSUs referred
to in Section 4(a) above shall become vested and such vested Shares shall
continue to be issued to the Grantee on the Vesting Date.
(b)    Voluntary Separation from Service Due to Retirement
    (i)   Separation From Service Prior to January 1 of the Year Following the
Grant Date. If: (1) the date of the Separation from Service occurs prior to
January 1 of the year following the Grant Date; and (2) the Grantee incurs a
voluntary Separation from Service due to Retirement, then a pro-rata portion of
the RSUs referred to in Section 4(a) above shall become vested and the pro-rata
number of such vested Shares (less any previously vested and issued Shares)
shall be issued to the Grantee within sixty (60) days after such Separation from
Service. The number of Shares that vest shall be determined by multiplying the
full number of Shares subject to the RSU by a fraction, which shall be the
number of complete months of employment from the Grant Date to the date of the
Separation from Service (typically the last day of active employment), divided
by the number of months from the Grant Date to the Vesting Date.
(ii)    Separation From Service On or After January 1 of the Year Following the
Grant Date. If: (1) the date of the Separation from Service occurs on or after
January 1 of the year following the Grant Date; and (2) the Grantee incurs a
voluntary Separation from Service due to Retirement, then all of the RSUs
referred to in Section 4(a) above shall become vested and such vested Shares
shall continue to be issued to the Grantee on the Vesting Date.


3

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


(c)    Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then all of the RSUs referred to in
Section 4(a) above shall become vested and such vested Shares shall be issued to
the Grantee within sixty (60) days after such Separation from Service.
(d)    Death. If the Grantee dies before otherwise incurring a Separation from
Service, then all of the RSUs referred to in Section 4(a) above shall become
vested and such vested Shares shall be issued to the Grantee’s designated
beneficiary (or if none, the Grantee’s estate) within sixty (60) days after such
death.
(e)    Separations from Service Causing Forfeiture. All RSUs are forfeited if
the Grantee incurs a Separation from Service from the Company (and, if
applicable, from any Subsidiary by whom the Grantee is employed) under any of
the following conditions: (i) an involuntary Separation from Service by the
Company or any Subsidiary for Cause prior to the Vesting Date; or (ii) a
voluntary Separation from Service (excluding Retirement or Disability) prior to
the Vesting Date.
(f)    Change in Control. Notwithstanding any other provision of this Agreement,
in the event of a Change in Control, the vesting and payment of the RSUs shall
be governed by the provisions of the Plan regarding a Change in Control, which
are incorporated herein by reference.
(g)    Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of RSUs
under this Agreement, a paid or unpaid leave of absence of the Grantee that has
been approved by the Company shall not constitute a Separation from Service of
the Grantee, except to the extent that such leave of absence constitutes a
“separation from service” (as defined in U.S. Internal Revenue Code Section
409A). During such paid or unpaid leave of absence, until a “separation from
service” occurs, the RSUs shall continue to vest as set forth in this Agreement
and the grant notification referred to in Section 4(a) of this Agreement. For
purposes of determining the vesting of RSUs under this Agreement, the Grantee’s
employment by a Subsidiary shall be considered a Separation from Service on the
date on which such Subsidiary ceases to be a Subsidiary, provided that payment
shall continue to be made in accordance with this Agreement.
(h) Six-Month Wait under U.S. Internal Revenue Code Section 409A. To the extent
that an RSU payment is a non-exempt amount payable under a “nonqualified
deferred compensation plan” (as defined in Internal Revenue Code Section 409A)
upon a Separation from Service (other than death), if the Grantee is a
“specified employee” (as that term is defined in Internal Revenue Code Section
409A and pursuant to procedures established by the Company) on the Grantee’s
Separation from Service, then any Shares (or cash in lieu thereof if the RSUs or
a portion of the RSUs are to be settled in cash) payable pursuant to the RSU on
account of the Separation from Service (other than death) will not be paid to
the Grantee during the six-month period immediately following such Separation
from Service. Instead, any Shares (or cash in lieu thereof if the RSUs or a
portion of the RSUs are to be settled in cash) that would have been payable to
the


4

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Grantee on account of the Grantee’s Separation from Service shall be paid no
earlier than the first day of the seventh month following the Grantee’s
Separation from Service .
6.    Non-Competition/Non-Solicitation/Non-Disclosure.
The Grantee agrees that, during the Grantee’s employment, beginning on the Grant
Date, and for a period of one year after the Grantee’s Separation from Service
with the Company (and, if applicable, a Subsidiary) for any reason whatsoever
(including Retirement or Disability), he or she shall not, without the prior
written consent of the Committee, engage in either of the following activities:
(a)    the Grantee shall not directly or indirectly engage or otherwise
participate in any business which is competitive with any significant business
of the Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Amore Pacific, Arabela, Arbonne, Beiersdorf
(Nivea), COTY, De Millus S.A., Ebel Int’l/Belcorp Corp., Elizabeth Arden,
Faberlic, Herbalife Ltd., Inter Parfums, Jequiti, Lady Racine/LR Health & Beauty
Systems GmbH, LG Health & Household, L’Occitane, L’Oréal Group/Cosmair Inc.,
Mary Kay Inc., Mistine/Better Way (Thailand) Co. Ltd., Natura Cosmetics S.A.,
Neways Int’l, NuSkin Enterprises Inc., O Boticário, Oriflame Cosmetics S.A.,
Origami Owl, Reckitt Benckiser PLC, Revlon Inc., Rodan & Fields, Shaklee Corp.,
Shiseido, Stella & Dot, Silpada, The Body Shop Int’l PLC, The Estée Lauder
Companies Inc., The Procter & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc.,
Yanbal Int’l (Yanbal, Unique), Younique or any of their affiliates; and
(b)    the Grantee shall not solicit or aid in the solicitation of any employees
of the Company or any Subsidiary to leave their employment.
In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.
In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (x) all unvested RSUs granted
hereunder shall be forfeited; (y) if Shares have been issued to the Grantee in
respect of vested RSUs hereunder, then, the Grantee shall forfeit all such
Shares so issued to the Grantee hereunder; and (z) if cash has been paid to the
Grantee in lieu of Shares in respect of all


5

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


or a portion of the vested RSUs hereunder, the Grantee shall pay to the Company
all such cash so paid in lieu of Shares for all or a portion of the RSUs to the
Grantee hereunder; provided, however, that if the Grantee no longer holds Shares
issued to the Grantee hereunder, then, the Grantee shall pay to the Company in
cash the Fair Market Value of any such Shares on the date such Shares were
issued to the Grantee hereunder.
Notwithstanding anything in this Section 6 to the contrary, this Agreement is
not intended to and shall be interpreted in a manner that does not limit or
restrict the Grantee from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
7.    Recoupment. Except where void by law and unless otherwise determined, the
RSUs and the Shares issued (or the cash payment if the Company elected, instead
of Shares to make a cash payment equal to the Fair Market Value of the Shares
determined on the date that the Shares shall become settled under this
Agreement) in respect of all or a portion of the vested RSUs hereunder is
subject to forfeiture and/or recoupment in the event that a Grantee has engaged
in misconduct, including: (y) a serious violation of the Company’s Code of
Conduct; or (z) a violation of law within the scope of employment with the
Company. All RSUs hereunder are also subject to the Company’s Compensation
Recoupment Policy.
8.    Service Acknowledgments.
The Grantee acknowledges and agrees as follows:
(a)    The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its Subsidiaries to employ the
Grantee for any specific period. Moreover the RSUs do not become part of the
contract of employment or any other employment relationship with the Grantee’s
employer.


6

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


(b)    The award of the RSUs hereunder is voluntary and occasional and does not
entitle the Grantee to any benefit other than that specifically granted under
this Agreement and under the Plan, nor to any future grants or other benefits
under the Plan or any similar plan, even if RSUs have ever been granted in the
past or have repeatedly been granted in the past. Any benefits granted under
this Agreement and under the Plan are extraordinary and not part of the
Grantee’s ordinary or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension, welfare or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any of its Subsidiaries. The Grantee understands and
accepts that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan, and/or the Grantee’s participation therein, at any time, at
the Company’s sole discretion and without notice, subject to applicable law.
(c)    Nothing in this Agreement shall confer upon the Grantee any right to
continue in the service of the Company or a Subsidiary or interfere in any way
with any right of the Company or a Subsidiary to terminate the employment of the
Grantee at any time, subject to applicable law.
(d)    The Grantee is voluntarily participating in the Plan.
(e)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.
(f)    All decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
(g)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty. The value of the Shares may increase or
decrease.
(h)    Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding the Grantee’s
participation in the Plan.
(i)    In consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or payments made upon settlement of the RSUs resulting from
termination of the Grantee’s service (for any reason whether or not in breach of
local law) and the Grantee irrevocably releases the Company and its Subsidiaries
from any such claim that may arise. If, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen then, by
accepting the RSUs, the Grantee shall be deemed irrevocably to have waived the
Grantee’s entitlement to pursue such a claim.


7

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


(j)    Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the RSUs; and the
Grantee’s right to vesting of Shares in settlement of the RSUs after termination
of service, if any, will be measured by the date of termination of the Grantee’s
active service and will not be extended by any notice period mandated under
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether the Grantee’s service
has terminated and the effective date of such termination.
(k)    The grant of RSUs will not be interpreted to form an employment contract
or employment relationship with the Company or any of its Subsidiaries that does
not otherwise exist.
9.    Data Privacy Acknowledgment and Consent.
By signing this Agreement, the Grantee acknowledges and agrees that in order to
implement, manage and administer the Grantee’s participation in the Plan and/or
in connection with tax or other governmental and regulatory compliance
activities directly or indirectly related to the RSUs, the Company and/or an
entity belonging to the Company’s group of companies (including the Grantee’s
employer) may need to process the Grantee’s personal data (electronically or
otherwise) including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the Plan (the “Personal
Data”). The transfer of Personal Data to and collection by third party service
providers outside the Company’s group of companies, such as the Company’s
authorized agent, may also be necessary in order to manage and administer the
Plan.
The Grantee expressly and unambiguously consents to the collection and
processing of Personal Data by the Company, entities belonging to the Company’s
group of companies, and third party service providers. Grantee understands that
Company may transfer Grantee’s Personal Data to the United States, or other
countries may have a different or lower level of data protection law than the
Grantee’s home country and which are not considered by the European Commission
to have data protection laws equivalent to the laws in Grantee’s country. The
Company therefore maintains an EU-US Safe Harbor certification to protect
Grantee’s data consistent with data protection laws of the EU.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon settlement of the RSUs. The Grantee understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Grantee’s participation in the Plan.


8

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


The Grantee understands that he or she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing the
Grantee’s local stock program coordinator.
If Grantee does not consent, or if Grantee later seeks to revoke Grantee’s
consent, Grantee’s employment status or career with the Company or Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Grantee’s consent is that the Company would not be able to grant
RSUs under the Plan or other equity awards, or administer or maintain such
awards. Therefore, Grantee understands that refusing or withdrawing Grantee’s
consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact the
Grantee’s local stock program coordinator.
The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. The Grantee may obtain details with respect to the
collection, use, processing and transfer of his/her Personal Data in relation to
Plan participation and may also request a list with names and addresses of any
potential recipients of the Data and/or access to and updates of such Personal
Data, if needed, by contacting his or her local stock program coordinator.
10.    Application of Laws. The granting of these RSUs and the delivery of
Shares hereunder shall be subject to all applicable laws, rules and regulations.
11.    Responsibility for Taxes.
By accepting this grant, the Grantee hereby irrevocably elects to satisfy any
taxes and social insurance contribution withholding required to be withheld by
the Company or its subsidiaries on the date of grant or vesting of the RSUs or
the date of delivery or sale of any Shares hereunder or on any earlier date on
which such taxes or social insurance contribution withholding may be due (“Tax
Liability”) by authorizing the Company and any of its Subsidiaries to withhold a
sufficient number of Shares or cash in lieu thereof from the RSUs or Grantee’s
wages or other compensation to fully satisfy the Tax Liability. Furthermore, the
Grantee agrees to pay the Company or its Subsidiaries any amount of the Tax
Liability that cannot be satisfied through one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Vesting Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made because of U.S. Internal Revenue Code Section 409A requirements (for
those Grantees eligible, because the Grantee elects, pursuant to the Company’s
Deferred Compensation Plan, to defer the delivery of Shares payable hereunder)
or for some other reason, the Grantee hereby irrevocably elects to satisfy the
Tax Liability due on the applicable Vesting Date or on any earlier date on which
such taxes may be due with respect to such Shares for


9

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


which delivery is being deferred by delivering cash to the Company in an amount
sufficient to fully satisfy all the Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, the Grantee acknowledges and agrees that the ultimate
responsibility for the Tax Liability is and remains with the Grantee. The
Grantee further acknowledges that: (x) the Company and its Subsidiaries make no
representations or undertakings regarding the Tax Liability or the receipt of
any dividends; (y) the Company and its Subsidiaries do not commit to structure
the terms of the grant or any other aspect of the RSUs to reduce or eliminate
the Tax Liability; and (z) the Grantee should consult a tax adviser regarding
the Tax Liability.
The Grantee acknowledges that he or she may not participate in the Plan and the
Company and its Subsidiaries shall have no obligation to deliver Shares until
the Tax Liability has been fully satisfied by the Grantee.
12.    U.S. Internal Revenue Code Section 409A. To the extent the Grantee is
subject to U.S. Internal Revenue Code Section 409A, any provision, application
or interpretation of this RSU that is inconsistent with such U.S. Internal
Revenue Code Sections shall be disregarded with respect to such RSU, as
applicable. In no event shall the Company, any of its affiliates, any of its
agents, or any member of the Board have any liability for any taxes imposed in
connection with a failure of the Plan to comply with U.S. Internal Revenue Code
Section 409A.


13.    Provisions Inconsistent with Laws and Translation. In the event any
provision of this Agreement conflicts with applicable mandatory law, the
provisions of such law shall govern. To the extent that the Grantee has been
provided with a translation of this Agreement, the English language version of
this Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.
14.    Acknowledgment. The Company and the Grantee agree that the RSUs are
granted under and governed by the Grantee’s grant notification, this Agreement
and by the provisions of the Plan (incorporated herein by reference). The
Grantee: (x) acknowledges receipt of a copy of each of the foregoing documents;
(y) represents that the Grantee has carefully read and is familiar with their
provisions; and (z) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Grantee’s
grant notification. The Grantee also acknowledges receipt of the Plan
prospectus.
15.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and the Grantee with
all applicable laws and regulations and with all applicable requirements of any
stock exchange or automated quotation system on which the Company’s Shares may
be listed or quoted at the time of such issuance or transfer.


10

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


16.    Additional Conditions to Issuance of Shares. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Grantee (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
17.    Foreign Exchange. Where applicable, the Grantee acknowledges and agrees
that it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
the Shares pursuant to the vesting of the RSUs and that the Grantee shall be
responsible for any reporting of inbound international fund transfers required
under applicable law. The Grantee is advised to seek appropriate professional
advice as to how the exchange control regulations apply to the Grantee’s
specific situation. Grantee acknowledges and agrees that neither the Company nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
Grantee’s local currency and the United States Dollar that may affect the value
of the RSUs or of any amounts due to Grantee pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to RSUs awarded under the
Plan or future RSUs that may be awarded under the Plan by electronic means or
request Grantee’s consent to participate in the Plan by electronic means. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company. The Grantee
consents to the electronic delivery of the Plan documents and this Agreement.
The Grantee acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Grantee by
contacting the Company by telephone or in writing. The Grantee further
acknowledges that the Grantee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Grantee understands that the Grantee must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. The Grantee may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if


11

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Grantee has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail. Finally, the Grantee understands that he or she is
not required to consent to electronic delivery of documents.
19.     No Advice Regarding Grant. The C Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations or
assessments regarding Grantee’s participation in the Plan, or Grantee’s
acquisition or sale of the underlying Shares. Grantee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
20.    Appendix. Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms, conditions or notifications set forth in
Appendix A to this Agreement for the Grantee’s country, which shall constitute
part of this Agreement. Moreover, if the Grantee relocates to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.


[Signatures on Next Page]





IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.
By the Grantee’s acceptance of the RSU, the Grantee and the Company agree that
the RSUs are granted under and governed by the terms and conditions of the Plan,
the Plan prospectus, the Grantee’s grant notification and this Agreement. The
Grantee has reviewed the Plan, the Plan prospectus, the Grantee’s grant
notification and this Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of the Plan, the Plan prospectus, the Grantee’s grant
notification and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Plan prospectus, the Grantee’s grant
notification and this Agreement. The Grantee further agrees to notify the
Company upon any change in Grantee’s residence address.


AVON PRODUCTS, INC.


GRANTEE


 
_________________________
Chief Executive Officer
 
_________________________
Name:







12

--------------------------------------------------------------------------------


Exhibit 10.3
Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU





APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
INTERNATIONAL ANNUAL
RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER
THE AVON PRODUCTS, INC. 2016 OMNIBUS INCENTIVE PLAN
NON-U.S. EMPLOYEES




This Appendix includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.


The Grantee understands and agrees that the Company strongly recommends that the
Grantee not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because applicable
rules and regulations regularly change, sometimes on a retroactive basis, and
the information may be out of date at the time the RSUs vest or the Shares are
issued under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws of Grantee’s country
may apply to his or her situation.


The Grantee further understands and agrees that if the Grantee is a citizen or
resident of a country other than the one in which the Grantee is currently
working, transfer employment after grant of the RSUs, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Grantee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.




Argentina


Securities Law Notice


The Grantee understands and agrees that neither the grant of the RSUs nor the
issuance of Shares constitute a public offering as defined under Argentine law.
The offering of the RSU is a private placement. As such, the offering is not
subject to the supervision of any Argentine governmental authority.


Exchange Control Information




A-1

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


In the event that Grantee transfers proceeds in excess of US$2,000,000 from the
sale of shares into Argentina in a single month, Grantee will be subject to
certain exchange control laws. Please note that exchange control regulations in
Argentina are subject to frequent change. Grantee is encouraged to consult with
a personal legal advisor regarding any exchange control obligations that Grantee
may have.


Australia


Australian Securities Laws


If Grantee acquires Shares under the Plan and resells them in Australia, he or
she may be required to comply with certain Australian securities law disclosure
requirements or other restrictions.


Foreign Exchange


Grantee acknowledges and agrees that it is the Grantee’s sole responsibility to
investigate and comply with any applicable exchange control laws in connection
with the inflow of funds from the vesting of the RSUs or subsequent sale of the
Shares and any dividends (if any) and that the Grantee shall be responsible for
any reporting of inbound international fund transfers required under applicable
law. The Grantee is advised to seek appropriate professional advice as to how
the exchange control regulations apply to the Grantee’s specific situation.


Brazil


Compliance with Laws


By accepting the RSUs, Grantee acknowledges that Grantee agrees to comply with
applicable Brazilian laws and to report and pay any and all applicable Tax
Liability associated with the vesting of the RSUs, the sale of the Shares
acquired pursuant thereto and the receipt of any dividends. That Grantee agrees
that, for all legal purposes: (i) the benefits provided under the Plan are the
result of commercial transactions unrelated to the Grantee’s employment; (ii)
the Plan is not a part of the terms and conditions of the Grantee’s employment;
and (iii) the income from the RSUs, if any, is not part of the Grantee’s
remuneration from employment.


Report of Overseas Assets


If Grantee is resident or domiciled in Brazil, Grantee will be required to
submit an annual declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights equals
or exceeds US$100,000. Assets and rights that must be reported include, but are
not limited to, the Shares acquired under the Plan.


A-2

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU




Bulgaria


Foreign Exchange Notice


Foreign brokerage account balances in excess of BGN 50,000 on each December 31st
must be reported to the Bulgarian National Bank by March 31st of the following
calendar year. Moreover, for payments equal to or exceeding BGN 5,000, a
statistical form must be submitted to the commercial bank handling the
transaction.


Securities Disclaimer

The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Bulgaria.


Canada


Share Settlement


Notwithstanding any discretion or anything to the contrary in the Plan, the
grant of the RSUs does not provide any right for the Grantee to receive a cash
payment and the RSUs will be settled in Shares only.


French Language Waiver


The following provisions will apply to Grantees who are residents of Quebec:


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.


Data Privacy Notice and Consent


This provision supplements Section 9 of the Agreement:


Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company and any Subsidiary or affiliate and the
Committee to disclose and discuss the Plan with their advisors. Grantee further
authorizes the Company and any Subsidiary or affiliate to record such
information and to keep such information in Grantee’s employee file.


A-3

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU




Chile


Securities Law Information


Neither the Company nor the Shares that may be issued under this award are
registered with the Chilean Registry of Securities or under the control of the
Chilean Superintendence of Securities.


Exchange Control Information


It is your responsibility to make sure that you comply with exchange control
requirements in Chile when the value of your share transaction is in excess of
US$10,000.


If the RSUs are settled in Shares and the aggregate value of the Shares exceeds
US$10,000, you must sign Annex 1 of the Manual of Chapter XII of the Foreign
Exchange Regulations and file it directly with the Central Bank within 10 days
of the settlement of the RSUs.


You are not required to repatriate funds obtained from the sale of shares
acquired pursuant to your grant of RSUs. However, if you decide to repatriate
such funds, you must do so through the Formal Exchange Market if the amount of
the funds exceeds US$10,000. In such case, you must report the payment to a
commercial bank or registered foreign exchange office receiving the funds.


If your aggregate investments held outside of Chile exceeds US$5,000,000
(including shares acquired under the Plan), you must report the investments
annually to the Central Bank. Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations must be used to file this report.


Please note that exchange control regulations in Chile are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to the vesting of the Restricted
Stock Units.


Annual Tax Reporting Obligation


The Chilean Internal Revenue (the "CIRS") requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the gains/losses from foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
"Annual Sworn Statement Regarding Credits for Taxes Paid Abroad" and Tax Form
1851 "Annual Sworn Statement Regarding Investments Held Abroad." If you are not
a Chilean citizen and have been a resident in


A-4

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Chile for less than three years, you are exempt from the requirement to file Tax
Form 1853. These statements must be submitted electronically through the CIRS
website at http://www.sii.cl.




Colombia


Foreign Exchange Notice


The Grantee understands and acknowledges that if the Grantee’s total overseas
investments, including but not limited to any Shares acquired under the Plan, at
any time exceeds US $500,000, the Grantee must register such investments with
the Colombian Central Bank by June 30 of the following year.


Overseas Investment Registration


You understand and acknowledge that if your total overseas investments,
including but not limited to any payment or Shares acquired pursuant to the
Plan, at any time exceeds US $500,000, you are required to register such
investments with the Colombian Central Bank by June 30 of the following year.


Czech Republic


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Czech Republic.


Ecuador


There are no country specific provisions.


Egypt


Exchange Control Notification


If the Grantee transfers funds into or out of Egypt in connection with the
payment for the RSUs, he or she is required to transfer the funds through a
registered bank in Egypt.


France


Language Consent


In accepting the grant of the RSUs and the Agreement which provides for the
terms and conditions of the RSUs, the Grantee confirms that he or she has read
and understood the


A-5

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


documents relating to the RSUs (the Plan and the Agreement), which were provided
in the English language. The Grantee accepts the terms of these documents
accordingly.


Consentement Relatif à la Langue Utilisée

En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de cette attribution gratuite d’actions, l’employé confirme
ainsi avoir lu et compris les documents relatifs à cette attribution (le Plan et
le Contrat d’Attribution) qui lui ont été communiqués en langue anglaise.
L’employé en accepte les termes en connaissance de cause.


Tax Reporting Information


If Grantee holds Shares outside of France or maintains a foreign bank account,
Grantee is required to report such to the French tax authorities when filing his
or her annual tax return.


Securities Disclaimer


The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in France.


Germany


Exchange Control Information


If you remit proceeds in excess of €12,500 out of or into Germany, such
cross-border payment must be reported monthly to the State Central Bank. In the
event that you make or receive a payment in excess of this amount, you are
responsible for obtaining the appropriate form from a German bank and complying
with applicable reporting requirements. In addition, you must also report on an
annual basis in the event that you hold shares exceeding 10% of the total voting
capital of the Company.


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.


Greece


Securities Disclaimer


Participation in the Plan is exempt or excluded from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Greece.




A-6

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Guatemala


There are no country specific provisions.


Hong Kong


Securities Law Notice

The RSUs and Shares issued upon vesting of the RSUs do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Subsidiaries. The Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Company or its Subsidiaries and may not be distributed to any other person. If
the Grantee is in any doubt about any of the contents of the Agreement,
including this Appendix, or the Plan, the Grantee should obtain independent
professional advice.


Non-ORSO Scheme


The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). Notwithstanding the foregoing, if the Plan is deemed to constitute an
occupational retirement scheme for the purposes of ORSO, the Grantee’s grant
shall be void.


Hungary


Securities Disclaimer

The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Hungary.


The grant of RSUs is made pursuant to and in compliance with the private
placement rules under the Capital Markets Act CXX of 2001.


India


Fund Repatriation

The Grantee understands that he or she must repatriate any proceeds from the
sale of Shares acquired under the Plan to India and convert the proceeds into
local currency within ninety (90) days of receipt. The Grantee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. The


A-7

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Grantee should maintain the FIRC as evidence of the repatriation of fund in the
event the Reserve Bank of India or the Company requests proof of repatriation.


Tax Information


To determine the Tax Liability, the Company or the Grantee’s Indian employer
must obtain a valuation from a Merchant Banker in India. Neither the Company nor
the Indian employer is under any obligation to obtain a valuation at a
particular price nor are they required to obtain a valuation more frequently
than every 180 days.


Italy


Foreign Exchange

To participate in the Plan, the Grantee must comply with exchange control
regulations in Italy. Transfer of funds in excess of a certain amount to or from
Italy in connection with the Grantee’s participation in the Plan may need to be
reported in the Grantee’s individual tax return. In addition, Shares held by the
Grantee in excess of a certain value may need to be reported on the Grantee’s
individual tax return. The Grantee is urged to seek appropriate professional
advice as to how the exchange control regulations apply to the Grantee’s
specific situation.


Securities Disclaimer

The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Italy.


Plan Document Acknowledgment.


In accepting the RSUs, Grantee acknowledges that he or she has received a copy
of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix.


Kazakhstan


Exchange Control Information


Although Kazakh residents are no longer required to obtain a license from the
National Bank of Kazakhstan before obtaining securities in foreign companies,
you are nevertheless required to notify the National Bank of Kazakhstan when you
acquire Shares under the Plan.


Lithuania




A-8

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


There are no country specific provisions.


Malaysia


Securities Law Notice


The grant of RSUs has been made in compliance with applicable Malaysian
securities requirements including, as appropriate, filing an Information
Memorandum with the Malaysian Securities Commission.


Malaysian Insider Trading Notification


You should be aware of the Malaysian insider-trading rules, which may impact
your acquisition or disposal of shares or rights to shares under the Plan. Under
the Malaysian insider-trading rules, you are prohibited from acquiring or
selling shares or rights to shares (e.g., an award under the Plan) when you are
in possession of information which is not generally available and which you know
or should know will have a material effect on the price of shares once such
information is generally available.


Director Notification Obligation


If you are a director of the Company's Malaysian Subsidiary or affiliate, you
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify the Malaysian
Subsidiary or affiliate in writing when you receive or dispose of an interest
(e.g., an award under the Plan or shares) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


Mexico


Employment and Labor Law Acknowledgments


As a condition of accepting the RSU, the Grantee acknowledges and agrees that:
(i) the RSU is not related to the salary or any other contractual benefits
provided to the Grantee by the Grantee’s employer; (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment; (iii) the grant of the RSU is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee; and (iv) neither the grant of the RSU nor the issuance of Shares in any
way establishes a labor relationship between the Grantee and the Company, which
is headquartered in the United States, or any additional rights between the
Grantee and the Grantee’s employer, based in Mexico.




A-9

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


By accepting the RSU, the Grantee acknowledges that the Grantee has received a
copy of the Plan, has reviewed the Plan and the Agreement in their entirety, and
fully understands and accepts all provisions of the Plan and the Agreement.


The Grantee acknowledges and confirms that the Grantee does not reserve any
action or right to bring any claim against the Company or its Subsidiaries for
any compensation or damages as a result of participation in the Plan and
therefore grants a full and broad release to the Company and its Subsidiaries
with respect to any claim that may arise under the Plan.


Compliance with Mexican Securities Laws


The Plan, the RSUs and the Shares are exempt from affirmative registration
requirements in Mexico since the rights to acquire Shares under the RSUs and the
Plan are limited to specified qualified employees in Mexico and communicated in
a private and confidential manner.


Morocco


Foreign Exchange Notice


The transfer of funds abroad is subject to prior approval by the Foreign
Exchange Office of the Ministry of Finance (FEO). Repatriation of cash proceeds
from an award, including dividends and proceeds from the sale of Shares
underlying any award, may be required.


Peru


There are no country specific provisions.


Philippines


Securities Law Notice


The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


The Grantee acknowledges that he or she is permitted to sell Shares acquired
under the Plan through the designated plan broker appointed by the Company,
provided that such sale takes place outside of the Philippines through the
facilities of the New York Stock Exchange on which the Shares are listed.


A-10

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU




Poland


Foreign Exchange Notice
The Grantee understands and acknowledges that the Grantee must notify the
National Bank of Poland of the value of all foreign share ownership, including
but not limited to Shares acquired under the Plan, if such ownership exceeds a
designated threshold. The Grantee is strongly encouraged to consult with an
appropriate legal advisor regarding these requirements.


Securities Disclaimer

The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Poland.


Republic of Korea


Foreign Exchange Notices


Please note that the proceeds received from the sale of stock overseas must be
reported to Korea within eighteen (18) months if such proceeds exceed U.S.
$500,000 per sale. Separate sales may be deemed a single sale if the sole
purpose of separate sales was to avoid a sale exceeding the U.S. $500,000 per
sale threshold.


If you realize US$500,000 or more from the sale of shares, Korean exchange
control laws require you to repatriate the proceeds to Korea within 18 months of
the sale.


Romania


Exchange Control Information


If you deposit the proceeds from the sale of Shares issued to you at purchase in
a bank account in Romania, you may be required to provide the Romanian bank with
appropriate documentation explaining the source of the funds. You should consult
your personal advisor to determine whether you will be required to submit such
documentation to the Romanian bank.


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Romania.


Russia


U.S. Transaction


A-11

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU




Grantee understands that the RSUs shall be valid and this Agreement shall be
concluded and become effective only when the Agreement is electronically
received by the Company in the United States. Upon vesting of RSUs, any Shares
to be issued to Grantee shall be delivered to him or her through a bank or
brokerage account in the United States. Grantee is not permitted to sell the
shares directly to other Russian legal entities or individuals nor is Grantee
permitted to bring the shares into Russia.


Securities Law Notification


The Agreement, the Plan and all other materials that Grantee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.
Depending on the development of local regulatory requirements, the Company
reserves the right to settle the RSUs in cash or require the immediate sale of
Shares following vesting of the RSUs.


Exchange Control Information


Under current exchange control regulations, within a reasonably short time after
sale of the Shares acquired under the Plan or the receipt of dividends (if any),
Grantee must repatriate the proceeds to Russia. Such proceeds must initially be
credited to Grantee through a foreign currency account at an authorized bank in
Russia. After the proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with Russian exchange control laws.
Grantee is encouraged to contact his or her personal advisor before remitting
his or her proceeds to Russia as exchange control requirements may change.


Saudi Arabia


Securities Law Information


The Agreement may not be distributed in the Kingdom of Saudi Arabia except to
such persons as are permitted under the Offers of Securities Regulations issued
by the Capital Market Authority.


The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the Shares. If you do not understand the
contents of the Agreement, you should consult an authorized financial advisor.




A-12

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


Serbia
 
Exchange Control Information


Pursuant to the Law on Foreign Exchange Transactions, Serbian residents may
freely acquire Shares under the Plan, however, the National Bank of Serbia
generally requires reporting of the acquisition of such Shares, the value of the
Shares at payment and, on a quarterly basis, any changes in the value of the
underlying Shares. An exemption from this reporting obligation may apply on the
basis that the Shares are acquired for no consideration. The Grantee is advised
to consult with a personal legal advisor to determine his or her reporting
obligations upon the acquisition of Shares under the Plan as such obligations
are subject to change based on the interpretation of applicable regulations by
the National Bank of Serbia. The Company reserves the right to require the
Grantee to report details of the sale of his or her Shares to the Company or to
follow such other procedures as may be established by the Company to comply with
applicable exchange control regulations.


Singapore


Securities Law Information


The grant of the RSUs, which is being made on a private basis and is, therefore,
exempt from registration in Singapore. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore.


Director Notification Requirement


Directors, associate directors and shadow directors of a Singapore Subsidiary
are subject to certain notification requirements under the Singapore Companies
Act. They must notify the Singapore Subsidiary in writing of an interest (e.g.,
RSUs, Shares, etc.) in the Company or any related companies within two days of
(i) acquisition or disposal of such interest, (ii) any change in a previously
disclosed interest (e.g., when the Shares are sold), or (iii) becoming a
director, associate director or shadow director. In addition, a notification
must be made of the Grantee’s interests in the Company or any related company
within two business days of becoming a director, associate director or shadow
director of the Singapore Subsidiary.


South Africa


Exchange Control Information


Employees may need to file notification of participation with exchange control
authorities. An annual investment limit may apply to employees even if
notification has been filed. Because the exchange control regulations are
subject to change, Grantee should consult a personal advisor prior to vesting
and settlement of the RSUs to ensure


A-13

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


compliance with current regulations. Grantee is responsible for ensuring
compliance with all exchange control laws in South Africa.


Spain


Tax Reporting Obligation for Assets Held Abroad


Individuals in Spain are required to report assets and right located outside of
Spain (which would include Shares or any funds held in a U.S. brokerage account)
on Form 720 by March 31st after each calendar year. A report is not required if
the value of assets held outside of Spain is EUR 50,000 or less or if the assets
held outside of Spain have not increased by more than EUR 20,000 compared to the
previous year (assuming that a prior report has been filed reporting these
assets). Please consult your personal tax advisor for more information on how to
complete the report and the specific information on what types of assets are
required to be reported.


Exchange Control Information


Grantee must declare the acquisition of stock in a foreign company (including
Shares acquired under the Plan) to the Dirección General de Política Comercial e
Inversiones Exteriores (“DGPCIE”) of the Ministerio de Economia for statistical
purposes. He or she must also declare ownership of any stock in a foreign
company (including Shares acquired under the Plan) with the Directorate of
Foreign Transactions each January while the stock is owned. In addition, if
Grantee wishes to import the share certificates into Spain, he or she must
declare the importation of such securities to the DGPCIE.


When receiving foreign currency payments derived from the ownership of the
Shares (i.e., dividends or sale proceeds), Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Grantee will need to provide the following information: (i) his or her name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment and the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) any further
information that may be required.


Securities Disclaimer


The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain.


Taiwan


Securities Disclaimer


The Plan is not registered in Taiwan with the Securities and Futures Bureau and
is not subject to the securities laws of Taiwan.


A-14

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU




Exchange Control Information


You may acquire and remit foreign currency (including proceeds from the sale of
Shares) into and out of Taiwan up to US$5,000,000 per year. If the transaction
amount is TWD$500,000 or more in a single transaction, you must submit a foreign
exchange transaction form and also provide supporting documentation to the
satisfaction of the remitting bank.


If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.


Turkey


The Grantee must sell any Shares acquired pursuant to the RSUs outside of
Turkey. The Company’s Shares are currently traded on the New York Stock Exchange
in the U.S. under the ticker symbol “TGT” and may be sold on this exchange,
which is located outside of Turkey.


Ukraine


Exchange Control


Grantee understands and agrees that cross border flow of funds pursuant to the
RSUs may require a registration or license with the National Bank of the
Ukraine. Grantee is advised to consult with his or her personal legal advisor to
further understand the requirements and implications and understands and agrees
that it is his or her responsibility to comply with applicable exchange control
laws in Ukraine.


Repatriation


Grantee understands and agrees that funds obtained from the sale of Shares
obtained through the RSUs must be immediately repatriated to Ukraine. Grantee
has been advised to consult with his or her personal legal advisor to further
understand the requirements and implications and understands and agrees that it
is his or her responsibility to comply with applicable rules.


United Kingdom


Tax and National Insurance Contributions


In the event that the Company determines that it is required to account to HM
Revenue & Customs for the Tax Liability and any Secondary NIC Liability or to
withhold any other tax as a result of the RSUs, the Grantee, as a condition to
the vesting of the RSUs, shall


A-15

--------------------------------------------------------------------------------

Model for 2016 Plan
Combined US & Int’l Annual Time-Based RSU


make arrangements satisfactory to the Company to enable it to satisfy all
withholding liabilities. The Grantee shall also make arrangements satisfactory
to the Company to enable it to satisfy any withholding requirements that may
arise in connection with the vesting or disposition of Shares acquired pursuant
to the RSUs.
As a further condition of the vesting of the RSUs under the Plan, the Grantee
may at the Company’s discretion be directed to join with the Company, or if and
to the extent that there is a change in the law, any of its Subsidiaries or
person who is or becomes a Secondary Contributor in making a Joint Election
which has been approved by HM Revenue & Customs, for the transfer of the whole
any Secondary NIC Liability.
To the extent permitted by law, the Grantee hereby agrees to indemnify and keep
indemnified the Company and its Subsidiaries for any Tax Liability.


Securities Disclosure

Neither this Agreement or Appendix is an approved prospectus for the purposes of
section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with the Plan. The Plan and the RSUs are
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary.


Venezuela


Exchange Control Information


Please consult your personal advisor prior to vesting and settlement of the RSUs
to ensure compliance with the applicable exchange control regulations in
Venezuela, as such regulations are subject to frequent change. You are
responsible for ensuring compliance with all exchange control laws in Venezuela.






****
End of the Appendix




A-16